UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7359



ERNEST LEE JONES,

                                             Plaintiff - Appellant,

          versus


ROBERT WARD, Warden of Evans Correctional
Institution; NFN ASSOCIATE WARDEN OF EVANS
CORRECTIONAL INSTITUTION; NFN STUCKY, Major of
Security; NFN NOLAN, Lieutenant,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-99-207-4-17BF)


Submitted:   November 9, 2000           Decided:     November 16, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ernest Lee Jones, Appellant Pro Se. Andrew Foster McLeod, HARRIS
& MCLEOD, Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Lee Jones seeks to appeal the district court’s order

granting summary judgment to the Defendants on Jones’ 42 U.S.C.A.

§ 1983 (West Supp. 2000) complaint.   We dismiss the appeal for lack

of jurisdiction because Jones’ notice of appeal was not timely

filed.

     Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on May

15, 2000.   Jones’ notice of appeal was filed on September 18, 2000.

Because Jones failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                  2